Citation Nr: 0125475	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  00-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



REMAND

The veteran had active duty military service from February 
1958 to February 1961, and from November 1961 to August 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, when the RO receives 
this remand, it should ensure that the notice and duty to 
assist provisions contained in the new law have been complied 
therewith.  See Veterans Claims Assistance Act of 2000 
[VCAA], Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107). 

Although the Board remanded this case in March 2001 to ensure 
compliance with the VCAA, unfortunately the evidence of 
record does not provide the medical information necessary for 
the Board to render findings of medical fact regarding 
whether the veteran now suffers from any of the claimed 
disabilities, conditions, or diseases, and if those maladies 
are related to the veteran's military service.  Such 
information is required by the Veterans Claims Assistance 
Act.  Therefore, on remand the veteran should be afforded 
appropriate VA examination to identify and comment on the 
etiology and existence of the claimed disabilities, 
conditions, and diseases.  See Green v. Derwinski, 1 Vet. 
App. 121 (1991) (fulfillment of the statutory duty to assist 
"includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.1 (2001) (examinations must emphasize "the 
limitation of activity imposed by the disabling condition"); 
38 C.F.R. § 4.2 (2001) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2001) (examiner must give 
"full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  Therefore, on remand the veteran should be 
afforded various comprehensive VA examinations.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  In undertaking development action 
herein, assure compliance with the notice 
and assistance provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 
U.S.C. §5103A).

2.  The RO should request that the 
veteran provide a list of those who have 
treated him for conditions/disabilities 
of the lungs and back.  After the list is 
submitted by the veteran, the RO should 
make arrangement in order to obtain 
copies of all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received at any VA facilities.

The veteran and his representative should 
be informed and given an opportunity to 
obtain and submit the records.  38 C.F.R. 
§ 3.159(c) (2001).

3.  The veteran indicated that he applied 
for some type of workers' compensation 
benefits in May 1995.  The RO should 
discover from the veteran the type of 
benefits he sought and the agencies to 
which he submitted his application.  Once 
discovered, the RO should obtain those 
records from the appropriate 
state/federal agency in charge of those 
records.  If no records are available or 
exist, the claims folder should be so 
noted.

4.  The veteran should be scheduled for 
VA examinations with the appropriate VA 
specialists.  The veteran should be told 
that his attendance at these examinations 
are very important to his claim and that 
if he fails to attend, his claim may 
ultimately be denied.  The examiners 
should be provided a copy of this remand 
together with the veteran's entire claims 
folder, and the examiners are asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.

The examiners should identify all 
disabilities found, to include any type 
of disabilities of the back and lungs, 
and the examiners should express an 
opinion as to whether any of the found 
disabilities are related to the veteran's 
military service or any incident therein.  
If a conclusion can not be made 
concerning whether the found disabilities 
are related to the veteran's military 
service, the examiners should then 
discuss the etiology of each found 
condition.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  The RO should then review the record 
and ensure that all of the above actions 
are completed.  If the requested 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2001); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  When it 
is satisfied that the record is complete 
and that the examinations are adequate 
for rating purposes, the claim should be 
forwarded to the RO.  

Following completion of the requested development, the 
veteran's claim should be readjudicated.  The veteran is 
hereby given notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  If the decision remains 
unfavorable, he and his representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The Board expresses its appreciation in advance to the RO for 
it assistance in developing the requested evidence and trusts 
that it will attend to it in an expeditious manner.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



